Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
Response to Arguments
Applicant's amendments filed on 5/17/2022 overcome all the rejections set forth in the previous Office Action. Applicant's arguments filed on 5/17/2022 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments which are moot in view of the new ground(s) of rejection necessitated by the filed amendments. Since all arguments are for the claimed limitations as amended not as previously filed, the responses to the arguments will be detailed in the rejection section below.
Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites in line 2 “wherein” which appears to be a typo as it is redundant to the “wherein” in line 1 and should be removed. 
Appropriate correction is required.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted. 
Nodera, US 20170263016 A1, published on September 14, 2017, hereinafter Nodera, 
Liu et al., US 20180082456 A1, published on 2018-03-22, hereinafter Liu,
Yoshii et al., US 20100053410 A1, published on March 4, 2010, hereinafter Yoshii,
Metois et al., US 20150042791 A1, published on February 12, 2015, hereinafter Metois, and
Miyauchi, US 20180336685 A1, published on 2018-11-22, hereinafter Miyauchi.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 16-18, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nodera in view of Liu.
Regarding claim 1, Nodera discloses a polygon detection device (Nodera: Figs. 1 and 3-7, [0051, 0068, 0079]) comprising: 
at least one memory configured to store computer program code; (Nodera: [0079]) and
at least one processor configured to access the computer program code and operate as instructed by the computer program code, (Nodera: [0079]) the computer program code including: 
ratio acquiring code configured to cause at least one of the at least one processor to acquire a ratio among lengths of sides of a reference polygon included in an appearance of a predetermined object; (Nodera: “ratio table” in [0046-0047].)
image acquiring code configured to cause at least one of the at least one processor to acquire a photographic image of the predetermined object; (Nodera:  [0048]. “The processor 1b acquires an image of the rack 2 and devices mounted in the rack 2 captured with the terminal device 3.”)
detection code configured to cause at least one of the at least one processor to detect line segments from the acquired photographic image; (Nodera:  [0051]. “In the process of detecting rectangles, the processor 1b may be configured to generate an edge image obtained by performing predetermined edge enhancement for the image data G1 to facilitate detecting the rectangles.”)
forming code configured to cause at least one of the at least one processor to form at least one candidate polygon based on the detected line segments; (Nodera:  [0051]. “The processor 1b may detect rectangles corresponding to the rack-mount devices 2a, 2b, 2c, 2d, 2e, and 2f from the edge image created based on the image data G1.”) and 
identifying code configured to cause at least one of the at least one processor to identify, from the at least one formed candidate polygon, a polygon corresponding to the reference polygon based on a degree of similarity between a ratio among lengths of sides of each of the at least one formed candidate polygon and the acquired ratio among the lengths of the sides of the reference polygon; (Nodera:  [0052]. “The processor 1b may determine which rack-mount device corresponds to the detected rectangle, based on the comparison between a first aspect ratio of the detected rectangle and a second aspect ratio (the aspect ratio "R1") registered in the ratio table T1.” ([0047]: “The aspect ratio refers to the ratio of the horizontal length to the vertical length (=horizontal length/vertical length) of a rectangle of the rack-mount device in the front view of the rack 2.”))
wherein the detection code is configured to cause at least one of the at least one processor to separate at least some line segments into a first group and a second group, Nodera: Figs. 1-2 and 8 and [0106-0107]. Lines are separated into at least two groups, i.e., “lines representing the outlines of the rack sidewalls along the rack height” and “lines representing the outlines of the top and bottom plates of the rack” [0107]. “The direction from left to right in the drawing is referred to as an X-axis direction, and the direction from the bottom to the top is referred to as a Y-axis direction. The X-axis direction is also referred to as a rack width direction or a lateral direction. The Y-axis direction is also referred to as a height direction or a vertical direction. The length in the X-axis direction is sometimes referred to as a lateral length or a width. The length of in the Y-axis direction is sometimes referred to as a vertical length.” [0106].) and 
wherein the forming code is configured to cause at least one of the at least one processor to Nodera:  [0051]. “The processor 1b may detect rectangles corresponding to the rack-mount devices 2a, 2b, 2c, 2d, 2e, and 2f from the edge image created based on the image data G1.”)
Nodera does not disclose explicitly an angle between each line segment in the first group and a predetermined line segment among the at least some line segments being larger than a predetermined value, an angle between each line segment in the second group and the predetermined line segment being equal to or smaller than the predetermined value. However, in the disclosure of Nodera, the lines segments in the two groups of line segments are perpendicular to each other. In other words, each line segment in the “lateral” line segment group is perpendicular to each line segment in the “vertical” line segment group. Any one of the two groups can be referred to as the claimed first group and the other referred to as the claimed second group. For the sake of discussion, let’s refer the lateral line segment group as the first group and the vertical line segment group as the second group. For any predetermined line segment, say a line segment along lateral direction, each line segment in the first group will have a zero degree angle with the predetermined line segment and each line segment in the second group will have a 90 degree angle with the predetermined line segment. The two groups are very distinct. The claimed feature of “an angle between each line segment in the first group and a predetermined line segment among the at least some line segments being larger than a predetermined value” simply states that the two line segment groups are so distinct that they can be easily distinguished by a predetermined angle. In the case of the two line segment groups disclosed by Nodera, the two line segment groups cannot be more distinct and there are only two possible selections of predetermined line segments, i.e., either from the “lateral” line segment group or from the “vertical” line segment group. For each of the two possible selection, there are only two possible results, i.e., a line segment will form an angle either equal to zero degree or 90 degree (i.e., larger than zero degree) with the selected predetermined line segment. It would have been obvious to a person of ordinary skill to try each of the two possible selections to yield a technique suitable for forming the two groups. In fact, in this particular case, either selection will result in the same two groups of line segments. 
Combined with the above discussed two “obvious-to-try” selections, Nodera discloses all the claim limitations recited in claim 1 except that in forming the at least one candidate polygon, Nodera does not disclose explicitly selecting a first preset number of line segments from line segments included in the first group, selecting a second preset number of line segments from line segments included in the second group, and forming the at least one candidate polygon based on the selected first preset number of line segments and the selected second preset number of line segments, which is, however, well known and commonly practiced in the image processing art as evidenced by Liu. (Liu: 205-206 in Fig. 2. “[0055] … two vertical lines and two horizontal lines are selected” and “[0056] … a rectangle formed by the selected two vertical lines and two horizontal lines”. “[0060] In this embodiment, two vertical lines and two horizontal lines may be selected …, and … the rectangle formed by the selected two vertical lines and two horizontal lines.” “[0067] In the block 202, the extracted and filtered straight lines may be stored after being classified into horizontal straight lines and vertical straight lines. The classification may be performed by using various conditions (such as that an inclination angle of a straight line needs to be less than a threshold, and/or, angle between a straight line and a text line needs to be less than a threshold, etc.), so as to filter some candidate straight lines.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nodera’s disclosure with Liu’s teachings by combining the polygon detection device (from Nodera) with the technique of classifying line segments into vertical and horizontal lines and forming a rectangle by selecting two vertical lines and two horizontal lines (from Liu) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the polygon detection device would still work in the way according to Nodera and the technique of classifying line segments into vertical and horizontal lines and forming a rectangle by selecting two vertical lines and two horizontal lines would continue to function as taught by Liu. In fact, the inclusion of Liu's technique of classifying line segments into vertical and horizontal lines and forming a rectangle by selecting two vertical lines and two horizontal lines would provide a practical and/or alternative implementation of the polygon detection device which would detect rectangles formed by the vertical and horizontal lines (or edges). (Nodera:  “[0051] … The edge enhancement is a process to create another image (referred to as an edge image) with boundaries between contrasting colors being emphasized in the image. The processor 1b may detect rectangles corresponding to the rack-mount devices 2a, 2b, 2c, 2d, 2e, and 2f from the edge image created based on the image data G1.”) Furthermore, the combination would broaden the application of Nodera’s detection device to areas of document image processing.
Therefore, it would have been obvious to combine Nodera with Liu to obtain the invention as specified in claim 1.
Regarding claim 2, Nodera {modified by Liu} discloses the polygon detection device according to claim 1, wherein the forming code is configured to cause at least one of the at least one processor to identify line segments used to form the at least one candidate polygon from line segments having lengths longer than a predetermined portion to a length of a longest line segment among the detected line segments. (Nodera: Figs. 11, 17, 19 and 24-25. [0051, 0055-0057, 0101-0103, 0106-0107, 0115, 0117, 0148-0152]. The table 112 in Fig. 11 shows various reference lengths (i.e., “predetermined”) such as 1U, 2U, 3U, … and 10mm, 20mm, 30mm, …. The longest line segment is interpreted as the largest number in table 112, either in terms of U or mm. Since Nodera identifies heights with lengths of 1U, 2U, 3U, … ([0150-0151]) for the rectangles ([0148-0149]) (i.e., the claimed candidate polygons), the claimed “predetermined portion” is interpreted as any number or portion smaller than 1U which is predetermined since 1U, 2U, 3U, … in Fig. 11 are predetermined (i.e., “reference length”).)
Regarding claim 3, Nodera {modified by Liu} discloses the polygon detection device according to claim 1, wherein 
the detection code is configured to cause at least one of the at least one processor to separate at least some line segments among the detected line segments into a plurality of groups defined based on a relationship among the sides of the reference polygon, (Nodera: Fig. 8 and [0106-0107]. Lines are separated into at least two groups, i.e., “lines representing the outlines of the rack sidewalls along the rack height” and “lines representing the outlines of the top and bottom plates of the rack” [0107]. “The direction from left to right in the drawing is referred to as an X-axis direction, and the direction from the bottom to the top is referred to as a Y-axis direction. The X-axis direction is also referred to as a rack width direction or a lateral direction. The Y-axis direction is also referred to as a height direction or a vertical direction. The length in the X-axis direction is sometimes referred to as a lateral length or a width. The length of in the Y-axis direction is sometimes referred to as a vertical length.” [0106] The claimed “relationship among sides” are implied by the disclosed “lateral” and “vertical” lengths among sides.) and 
the forming code is configured to cause at least one of the at least one processor to identify at least one line segment used to form each of the at least one candidate polygon from each of the plurality of groups. (Nodera: Fig. 8 and [0106-0107]. “By using the edge images G11 and G21, the image analysis section 140 easily detects rectangles corresponding to the outer edges of the rack-mount devices, the lines along the rack height, the lower side of the bottom housing space of the rack, the upper side of the top housing space, and the like.” [0107])
Regarding claim 4, Nodera {modified by Liu} discloses the polygon detection device according to claim 1, wherein 
the detection code is configured to cause at least one of the at least one processor to separate at least some line segments among the detected line segments into a plurality of groups based on angles of the at least some line segments, (Nodera: Fig. 8 and [0106-0107]. Lines are separated into at least two groups, i.e., “lines representing the outlines of the rack sidewalls along the rack height” and “lines representing the outlines of the top and bottom plates of the rack” [0107]. “The direction from left to right in the drawing is referred to as an X-axis direction, and the direction from the bottom to the top is referred to as a Y-axis direction. The X-axis direction is also referred to as a rack width direction or a lateral direction. The Y-axis direction is also referred to as a height direction or a vertical direction. The length in the X-axis direction is sometimes referred to as a lateral length or a width. The length of in the Y-axis direction is sometimes referred to as a vertical length.” [0106] The claimed “angles” are implied by the disclosed “lateral” and “vertical” lengths.) and 
the forming code is configured to cause at least one of the at least one processor to identify at least one line segment used to form each of the at least one candidate polygon from each of the plurality of groups. (Nodera: Fig. 8 and [0106-0107]. “By using the edge images G11 and G21, the image analysis section 140 easily detects rectangles corresponding to the outer edges of the rack-mount devices, the lines along the rack height, the lower side of the bottom housing space of the rack, the upper side of the top housing space, and the like.” [0107])
Regarding claim 5, Nodera {modified by Liu} discloses the polygon detection device according to claim 4, wherein the reference polygon and the at least one formed candidate polygon are quadrangles. (Nodera: Figs. 1-2 and 8. [0047, 0051-0052, 0106-0107].)
Regarding claim 6, Nodera {modified by Liu} discloses the polygon detection device according to claim 1, wherein the identifying code is configured to cause at least one of the at least one processor to identify the polygon corresponding to the reference polygon from at least one satisfying polygon, among the at least one formed candidate polygon, whose components satisfy a predetermined condition. (Nodera: [0051]. “The processor 1b may determine which rack-mount device corresponds to the detected rectangle, based on the comparison between a first aspect ratio of the detected rectangle and a second aspect ratio (the aspect ratio "R1") registered in the ratio table T1.”)
Regarding claim 7, Nodera {modified by Liu} discloses the polygon detection device according to claim 6, wherein all vertices of the at least one satisfying polygon are located in the photographic image. (Nodera: Fig. 8 and [0106-0107].)
Regarding claim 8, Nodera {modified by Liu} discloses the polygon detection device according to claim 6, wherein at least a part of each side included in the at least one satisfying polygon overlaps with at least a part of any line segment among line segments used to form the at least one satisfying polygon. (Nodera: Fig. 8.)
Claims 16 and 18 are the method and computer readable medium (Nodera: Figs. 1 and 3-7, [0079]) claims, respectively, corresponding to the apparatus claim 1. Therefore, since claims 16 and 18 are similar in scope to claim 1, claims 16 and 18 are rejected on the same grounds as claim 1.
Regarding claim 17, Nodera {modified by Liu} discloses the polygon detection method according to claim 16, wherein the photographic image is loaded into a memory, and the line segments are detected from the photographic image loaded into the memory. (Nodera: Figs. 16 and 21, and [0051, 0099, 0133, 0163])
Regarding claim 21, Nodera {modified by Liu} discloses the polygon detection device according to claim 1, wherein the computer program code further comprises transforming code configured to cause at least one of the at least one processor to: 
obtain, as a reference angle, an angle between a horizontal line and a predetermined side of the reference polygon; (Nodera: Figs. 8-9, 14 and 17. [0106-0107, 0140]. Lines are separated into at least two groups, i.e., “lines representing the outlines of the rack sidewalls along the rack height” and “lines representing the outlines of the top and bottom plates of the rack” [0107]. “The direction from left to right in the drawing is referred to as an X-axis direction, and the direction from the bottom to the top is referred to as a Y-axis direction. The X-axis direction is also referred to as a rack width direction or a lateral direction. The Y-axis direction is also referred to as a height direction or a vertical direction. The length in the X-axis direction is sometimes referred to as a lateral length or a width. The length of in the Y-axis direction is sometimes referred to as a vertical length.” [0106] “The reference length defining section 142 extracts a rectangular profile from the edge image generated by the edge image generating section 141. (S22) The reference length defining section 142 measures in the edge image, width (lateral length) w and height h of the rectangle extracted in the step S21.” [0140]. The claimed “angle” is implied by any of the right angles in the disclosed “rectangle” or “rectangular profile” formed with the disclosed “lateral length” (or width, interpreted as the claimed “horizontal line”) and “vertical length” (or height, interpreted as the claimed “predetermined side”).) and 
transform an image of the identified polygon in a manner such that an angle formed between a side corresponding to the predetermined side of the reference polygon among sides included in the identified polygon and the horizontal line is the same angle as the reference angle. (Nodera: the image G21 in Fig. 8B and the images G50 and G51 in Fig. 14 are similar in dimensions to the stored dimensions of reference device shapes or rectangles (see Figs. 10-13 and related discussions). The claimed “transform” action is implied by the disclosed image changes from Fig. 8A to Fig. 8B or from Fig. 9A to Fig. 9B by the disclosed “generate” action (S18 in Fig. 16 or S55 in Fig. 21). The captured image Fig. 8A is “transformed” into the image in Fig. 8B or the generated image (Fig. 14) (i.e., the claimed “reference polygon”). Similarly, the captured image Fig. 9A is “transformed” into the image in Fig. 9B (i.e., the claimed “reference polygon”). The result of such a transformation is that all the angles in the polygons in Figs. 8B and 9B are the same as the corresponding reference angles in the reference polygons in Fig. 14 or in Rack 10 of Fig. 2.)
Regarding claim 22, Nodera {modified by Liu} discloses the polygon detection device according to claim 21, wherein the transforming code is configured to cause at least one of the at least one processor to transform the image in a region surrounded by the sides of the identified polygon in such a manner that a shape of the region becomes similar to the reference polygon. (Nodera: the image G21 in Fig. 8B and the images G50 and G51 in Fig. 14 are similar in dimensions to the stored dimensions of reference device shapes or rectangles (see Figs. 10-13 and related discussions). The claimed “transform” action is implied by the disclosed image changes from Fig. 8A to Fig. 8B or from Fig. 9A to Fig. 9B or by the disclosed “generate” action (S18 in Fig. 16 or S55 in Fig. 21 discussed in regard to claim 1). The captured image Fig. 8A is “transformed” into the image in Fig. 8B or the generated image (Fig. 14). Similarly, the captured image Fig. 9A is “transformed” into the image in Fig. 9B.)
Regarding claim 23, Nodera {modified by Liu} discloses the polygon detection device according to claim 21, wherein the computer program code is configured to cause at least one of the at least one processor to recognize a predetermined kind of information from the transformed image in a region surrounded by the sides of the identified polygon. (Nodera: Figs. 8-9 and 21-24. The claimed “predetermined kind of information” are interpreted as the disclosed rectangles and LED outlines in the “transformed image” of Figs. 8B and 9B ([0106-0110]).)
Regarding claim 25, Nodera {modified by Liu} discloses the polygon detection device according to claim 22, wherein the computer program code is configured to cause at least one of the at least one processor to recognize a predetermined kind of information from the transformed image. (Nodera: Fig. 9 and 21-24. The claimed “predetermined kind of information” are interpreted as the disclosed LED outlines ([0108-0110]).)

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nodera {modified by Liu} as applied to claim 1 discussed above, further in view of Yoshii.
Regarding claim 9, Nodera {modified by Liu} discloses the polygon detection device according to claim 1, wherein 
the identifying code is configured to cause at least one of the at least one processor to give Nodera: [0047, 0052-0053]. “[0053] The processor 1b determines that the detected rectangle is a rectangle corresponding to any one of the rack-mounted devices when the first aspect ratio is equal to the quotient of division of the second aspect ratio by an integer n (n is an integer not less than 1) with a predetermined accuracy, for example.”) and 
identify the polygon corresponding to the reference polygon based on at least one Nodera:  [0047, 0052-0053].)
Nodera {modified by Liu} does not disclose but Yoshii teaches, in the same field of endeavor of extracting a quadrangle area including a subject contour from an image, to give a weight to a value indicating a degree of similarity and identify the polygon based on at least one weighted value. (Yoshii: [0070-0071]. The claimed “weight” is interpreted as the disclosed “penalty coefficient” and the claimed “weighted value” is interpreted as the disclosed “score” in equation (1). The rectangle candidates are ranked based on their scores, i.e., the claimed feature to “identify the corresponding polygon based on at least one weighted value”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nodera {modified by Liu}’s disclosure with Yoshii’s teachings by combining the polygon detection device (from Nodera {modified by Liu}) with the technique of weighting a value indicating a degree of similarity and ranking polygon candidates based on a weighted value (from Yoshii) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the polygon detection device would still work in the way according to Nodera {modified by Liu} and the technique of weighting a value indicating a degree of similarity and ranking polygon candidates based on a weighted value would continue to function as taught by Yoshii. In fact, with the inclusion of Yoshii's technique of weighting a value indicating a degree of similarity and ranking polygon candidates based on a weighted value, the polygon detection device would be much better and more robust since the weight (or penalty coefficient) would correct any erroneous determination due to deviation from normal values such as normal shape or normal length. (Yoshii: [0070])
Therefore, it would have been obvious to combine Nodera {modified by Liu} with Yoshii to obtain the invention as specified in claim 9. 
Regarding claim 10, Nodera {modified by Liu and Yoshii}} discloses the polygon detection device according to claim 9, wherein the forming code is configured to cause at least one of the at least one processor to form, as each of the at least one candidate polygon, a polygon having vertices that each are a point at which two straight lines each including any of line segments used to form a polygon intersect with each other, and the identifying code is configured to cause at least one of the at least one processor to give the weight to the value based on a degree of overlap between the formed polygon and a polygon including all of the line segments used to form the polygon. (Nodera: [0047, 0052-0053]) (Yoshii: [0070-0071])
Regarding claim 11, Nodera {modified by Liu and Yoshii}} discloses the polygon detection device according to claim 9, wherein the forming code is configured to cause at least one of the at least one processor to form, as each of the at least one candidate polygon, a polygon having vertices that each are a point at which two straight lines each including any of line segments used to form a polygon intersect with each other, and the identifying code is configured to cause at least one of the at least one processor to give the weight to the value based on a degree of overlap between sides of the formed polygon and the line segments used to form the polygon. (Nodera: [0047, 0052-0053]) (Yoshii: [0070-0071])

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nodera {modified by Liu} as applied to claim 23 discussed above, further in view of Metois.
Regarding claim 24, Nodera {modified by Liu} discloses the polygon detection device according to claim 23, wherein the predetermined kind of information is at least one (LED outline) Nodera: Fig. 9 and [0108, 0110])
Nodera {modified by Liu} does not disclose explicitly wherein the predetermined kind of information is at least one character due to the fact that Nodera {modified by Liu} uses blinking of LEDs on the devices to provide user with device information “such as notification of power supply status, notification of error, and notification of data access” (Nodera: [0061, 0095, 0100, 0104-0105, 0107-0110, 0161-0162, 0165, 0171-0176]. “[0176] The duration of blinking by the LED 306 is set to such a duration that enables light emission of the LED 306 to be distinguished from light emission of the other LEDs used in the other applications such as notification of power supply status, notification of error, and notification of data access, for example.”). However, it is well known and commonly practiced in the image processing art to use character displays of LED or LCD (liquid-crystal display) to provide device information as evidenced by the prior art of Metois. (Metois: 120 in Figs. 1 and 5-7, [0038, 0042, 0045-0050]. For example, organic LED display 120 in Fig. 5 displays the device status as being “ready”. Also other information, such as “the weight of the object” [0046], “complete dimensional information (e.g. length, width and height) of the package” [0048], can be collected, processed and displayed [0050] by a device 100 in Figs. 1 and 5-6 (see [0045]) which has a small LED or LCD display 120.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nodera {modified by Liu}’s disclosure with Metois’ teachings by combining the polygon detection device (from Nodera {modified by Liu}) with the technique of using character displays of LED or LCD (from Metois) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the polygon detection device would still work in the way according to Nodera {modified by Liu} and the technique of using character displays of LED or LCD would continue to function as taught by Metois. In fact, with the inclusion of Metois' technique of using character displays from LED or LCD, the polygon detection device would be much better and more flexible since the much more information can be displayed and easily recognized by a user. With the inclusion of the technique of using character displays of LED or LCD, the predetermined kind of information becomes at least one character rather than at least one LED outline as discussed in Nodera {modified by Liu} and same edge image detection technique can be used to recognize the at least one character. 
Therefore, it would have been obvious to combine Nodera {modified by Liu} with Metois to obtain the invention as specified in claim 24. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nodera {modified by Liu} as applied to claim 21 discussed above, further in view of Miyauchi.
Regarding claim 26, Nodera {modified by Liu} discloses the polygon detection device according to claim 21, wherein the transforming code is further configured to cause at least one of the at least one processor to perform aNodera: the claimed “transformation” is implied by the disclosed image changes from Fig. 8A to Fig. 8B or from Fig. 9A to Fig. 9B by the disclosed “generate” action (S18 in Fig. 16 or S55 in Fig. 21). See more detailed discussions in regard to claim 1.)
Nodera {modified by Liu} does not disclose explicitly to perform an affine transformation of the image in the region surrounded by the sides of the corresponding polygon, which is, however, well known and commonly practiced in the image processing art as evidenced by the prior art of Miyauchi. (Miyauchi: Figs. 3-4 and [0031].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nodera {modified by Liu}’s disclosure with Miyauchi’ teachings by combining the polygon detection device (from Nodera {modified by Liu}) with the technique of performing an affine transformation to correct a distorted image (from Miyauchi) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the polygon detection device would still work in the way according to Nodera {modified by Liu} and the technique of performing an affine transformation to correct a distorted image would continue to function as taught by Miyauchi. In fact, Miyauchi' technique of performing an affine transformation to correct a distorted image would provide a practical and/or alternative implementation of the polygon detection device and would enable a much better and more flexible polygon detection device by correcting the distorted polygon in the detected image with the proven technique of affine transformation. (Miyauchi: [0031])
Therefore, it would have been obvious to combine Nodera {modified by Liu} with Miyauchi to obtain the invention as specified in claim 26. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669